Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a hidden manual release mechanism coupled to the supply guide to disengage the lock mechanism responsive to actuation of the hidden manual release mechanism” as set forth in the claimed combination.
Independent claim 6 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a hidden manual release mechanism that is hidden in the enclosure and that is to disengage a lock mechanism” as set forth in the claimed combination.
Independent claim 6 is allowable over the prior art of record because the prior art of record does not teach or suggest: “determine when a hidden manual release mechanism is actuated, and a determination that the hidden manual release mechanism is actuated” as set forth in the claimed combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 6, 2021